Name: 96/331/EC: Commission Decision of 30 April 1996 on the establishment of overall quantities of food aid for 1996 and a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: NA;  cooperation policy;  economic conditions;  agricultural activity
 Date Published: 1996-05-25

 Avis juridique important|31996D033196/331/EC: Commission Decision of 30 April 1996 on the establishment of overall quantities of food aid for 1996 and a list of products to be supplied as food aid Official Journal L 127 , 25/05/1996 P. 0028 - 0030COMMISSION DECISION of 30 April 1996 on the establishment of overall quantities of food aid for 1996 and a list of products to be supplied as food aid (96/331/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 5 thereof,Whereas, in order to implement Regulation (EEC) No 3972/86, it is necessary to lay down the total quantities of each product to be supplied under the food aid operations for 1996, and to specify the products involved;Whereas the overall quantities of food aid for 1996 should be decided and food aid operations implemented on the basis of the budgetary resources available;Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee,HAS DECIDED AS FOLLOWS:Sole Article 1. The total quantities of each product to be supplied to developing countries and aid organizations are set out in Annex I.2. The products which may be supplied as food aid are listed in Annex II.Done at Brussels, 30 April 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 370, 30. 12. 1986, p. 1; corrigendum: OJ No L 42, 12. 2. 1987, p. 54.(2) OJ No L 174, 7. 7. 1990, p. 6.ANNEX I Quantities of food aid to be made available in 1996 - Cereals:(a) a minimum of 927 700 tonnes under the Food Aid Convention,(b) 515 800 tonnes in the form of supplementary allocations (1),- Milk powder and equivalent products: 20 000 tonnes,- Butteroil: 500 tonnes,- Sugar: 10 000 tonnes (2),- Vegetable oil: 60 000 tonnes (3),- Legumes: 70 000 tonnes (4),- Other products: a maximum of ECU 50 million (5).(1) The quantities set out above may be increased by up to 20 %, provided that this does not affect the overall budget.ANNEX II >TABLE>